      Case 1:20-cv-11045-GBD-SDA Document 47 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             ϵͬϭϯͬϮϬϮϭ
 Peter Rodriguez,

                                Plaintiff,
                                                              1:20-cv-11045 (GBD) (SDA)
                    -against-
                                                              ORDER
 City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

         Following a telephone conference with the parties, it is hereby Ordered as follows:

       1. The deadline for Plaintiff to file any amended pleading is November 15, 2021.

       2. The deadline for the completion of fact discovery is December 31, 2021.

       Extensions of these deadlines shall be granted for good cause shown. The Clerk of Court

is respectfully requested to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               September 13, 2021

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
